In a contested probate proceeding, the objectants appeal from a decree of the Surrogate’s Court, Kings County (Bloom, S.), dated March 17, 1993, which, after a nonjury trial, inter alia, granted probate of a certain will signed by the testator on March 17, 1987.
Ordered that the decree is reversed, on the law, with costs payable by the respondent personally, and probate is denied.
There was no evidence of a meeting of the minds between the testator and the attesting witnesses that the instrument they were being asked to sign as witnesses was testamentary in character (see, EPTL 3-2.1 [a] [3]; see also, Matter of Pulvermacher, 305 NY 378, 383; Matter of Turell, 166 NY 330, 337).
In light of our determination, we do not reach the objectants’ remaining contention. Balletta, J. P., O’Brien, Thompson and Hart, JJ., concur.